Determination unanimously confirmed, with $50 costs and disbursements. Memorandum: We take note .of the complete inadequacy of petitioner’s appendix, necessitating the printing of an extended appendix by respondent .and, without which, an informed review of this proceeding could not be had. Accordingly, in the exercise of discretion petitioner should be *885required to pay to respondent its disbursements. (Review of determination suspending license, transferred by order of Onondaga Special Term.) Present — Goldman, P. J., Gabrielli, Moule, Bastow and Henry, JJ.